Citation Nr: 1546121	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joyce Aceves-Amaya, Attorney


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran had active service from August 1979 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has characterized this issue as noted on the title page in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

In a statement received in April 2014, the Veteran stated that he wished to withdraw his appeals of the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a skin condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals. 


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has PTSD that began during active service or is related to an incident of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for an acquired psychiatric disability to include PTSD.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2014).

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1) (2014)

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his or her testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1 (1998).

According to the DSM-IV criteria a diagnosis of PTSD requires that a veteran be exposed to a traumatic event, and that he/she experience a number of specified current symptoms.  The traumatic event, or stressor, involves experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, helplessness, or horror.  The Veteran has been diagnosed with PTSD by a VA physician.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).   

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his current mental health problems are the result of his involvement in the 1980 relief operation in the aftermath of the eruption of Mount St. Helens during active military service.  Specifically, he witnessed a friend badly injured in a truck accident during the operation, and contends that he was exposed to toxic volcanic ash and debris while assisting the relief operation, summarizing the events as "the power of the destruction scared me."  See July 2010 VA Form 21-4142; November 2011 VA Examination.  

In an April 2012 rating decision the RO denied service connection for PTSD.  In a subsequent March 2014 Statement of the Case (SOC), the RO conceded the Veteran's account as to the occurrence of the claimed stressor.  Specifically, the Veteran's involvement in cleaning the aftermath of the Mount St. Helen's eruption in 1980; however continued the denial of service connection for PTSD finding that the "stressor does not fall under the guidelines of military or terrorist activity."  
In this case, the Veteran's VA treatment records reflect diagnoses of PTSD, alcohol dependence, cocaine dependence, and major depressive disorder by medical professionals as part of his VA mental health treatment.  However, the October 2011 VA examiner opined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  Specifically, the examiner concluded that the Veteran's reported stressor of witnessing his close friend's body "mangled up pretty bad" due to a truck accident that occurred while they assisted the Mount St. Helen relief operation was not related to the Veteran's fear of hostile military or terrorist activity.  

Pertinent medical evidence of record also includes an October 2010 VA examination note, which documents that the examiner, a VA physician, reviewed the Veteran's claims file and diagnosed him with PTSD, noting that the Veteran provided a trauma history sufficient to lead to PTSD.  A review of the examination report reveals the examiner considered the Veteran's medical history and current symptomatology, and described in full the current manifestations of his PTSD.  See 38 C.F.R. § 3.326 (2012);  Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran reported that he suffered from increasing PTSD symptoms from "military experiences, [seeing injured]" during the relief operation at Mount St. Helen.  Axis I diagnosis was PTSD, with alcohol and cocaine dependence, in remission.  See October 2010 VA Examination Note from Edward Hines VA Medical Center.  The Board finds that the positive and negative evidence is in relative equipoise as to whether the Veteran has been diagnosed with PTSD.  Therefore, the Board will afford him the benefit of the doubt finding that he has PTSD and that the current disability element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.

With regard to the nexus element of a service connection claim, the Board finds the October 2010 VA medical opinion to be probative evidence in favor of the Veteran's claim.  Further, the Veteran's VA treatment records show that he has received treatment for PTSD as the result of his in-service stressor that the Board has accepted as valid.  For example, post-service medical evidence concerning this issue includes a January 2011 VA mental health note that shows the Veteran presented for his initial medication management appointment to treat PTSD symptoms.  The clinician's report notes the Veteran claimed multiple traumatic experiences during military service.  Specifically, the Veteran reported witnessing "tragedies happening to his friends whom were in the service.  Axis I diagnosis was PTSD, alcohol dependence, cocaine dependence, and major depressive disorder.  A subsequent March 2011 VA mental health note shows the Veteran presented for medication management to treat PTSD symptoms.  Subsequent VA medical records documents occasional treatment for PTSD and the Veteran's consistent reports of trauma history during service.  

As noted above, the Veteran has been diagnosed with PTSD as a result of in-service events that involved his witnessing serious injury, or a threat to the physical integrity of others during a relief operation.  As such, the question before the Board is whether his PTSD is etiologically related to a credible in-service stressful event that actually occurred.  

As noted above, the competent medical evidence has established that the Veteran carries a current diagnosis of PTSD.  The Board acknowledges that the October 2011 VA medical opinion found it less likely than not that the Veteran's PTSD was etiologically linked to military service.  However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of his non-combat stressor, and merely concluded that he did not meet the criteria for PTSD because the claimed in-service stressor was not related to the Veteran's fear of hostile military or terrorist activity.  Based on the foregoing, the Board finds that this opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Consequently, given the Veteran is diagnosed with PTSD, the October 2010 VA examiner's opinion that the Veteran's PTSD developed due to the in-service stressor, and the VA has also conceded his in-service stressor due to involvement in cleaning the aftermath of Mount St. Helen's eruption in 1980, the Board finds that the Veteran has submitted credible supporting lay evidence sufficient to establish the occurrence of the claimed stressors and therefore finds that it is as likely as not that the Veteran's currently diagnosed PTSD is traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder to include PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability to include PTSD is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


